DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 has been entered.
Applicant’s claim amendments in the reply filed 10/18/2022 is acknowledged and entered into the record.
Accordingly Claims 1-22 and newly added claims 45-48 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22, 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Pillarisetti et al. (PgPub 2017/0051068) in view of Seckinger et al. (Cancer Cell 31, 396-410, March 13, 2017).
The claims are drawn to a method of treating cancer (multiple myeloma) in a subject comprising administering a therapeutically effective amount of a BCMA x CD3 bispecific antibody to the subject which is relapsed or refractory to treatment with a prior anti-cancer therapeutic.
Pillarisetti et al. teach a method of treating a BCMA expressing cancer in a subject comprising administering a therapeutically effective amount of a BCMAxCD3 bispecific antibody. Pillarisetti et al. teach BCMA expressing cancer includes lymphoma, such as multiple myeloma (MM). Pillarisetti et al. teach MM is a heterogeneous disease and caused mostly by chromosome translocations inter alia t(11;14),t(4; 14),t(8;14),del(13),del(17) (see paragraph [0005]). Pillarisetti et al. teach BCMAxCD3 bispecific antibody comprising 100% identity to the CDR and VH/VL SEQ ID NOs: instantly claimed (see previously submitted sequence alignment). Pillarisetti et al. further discloses “The described methods may be carried out before the subject receives treatment for BCMA-expressing cancer, such as treatment with a multispecific antibody against BCMA and CD3. Furthermore, the described methods may be carried out after the subject receives treatment for BCMA-expressing cancer” (see paragraph [0019]). Pillarisetti et al. further disclose administering a second therapeutic agent such as chemotherapeutic or targeted anti-cancer therapy (see claim 38-40 of Pillarisetti). Pillarisetti et al. does not teach wherein the subject being treated with the BCMAxCD3 bispecific antibody is refractory or relapsed to treatment with a prior anti-cancer therapeutic. This deficiency is made up for by Seckinger et al.
Seckinger et al. teach an IgG based BCMA-T cell bispecific antibody targeting BCMA and CD3 (EM801) as a potential therapeutic target in 778 newly diagnosed and relapsed myeloma patients. Seckinger et al. teaches it is rare to eradicate all myeloma cells and the vast majority of patients ultimately become either refractory to all available compounds or can no longer be treated effectively due to the toxicity of previous treatments, and thus succumb to the disease. For this reason, alternative immunotherapeutic options represent an attractive strategy to cover this unmet medical need. Seckinger et al. teach “t cell bispecific antibodies that simultaneously bind a surface target on tumor cells and an associated TCR chain present on all T cells have shown the capacity to induce a potent T cell mediated killing of cells carrying the target and are in principal applicable to all patients.” Seckinger et al. teach “EM801 induced, at nanomolar concentrations, myeloma cell death by autologous T cells in 34 of 43 bone marrow aspirates, including those from high-risk patients and patients after multiple lines of treatment, tumor regression in six of nine mice in a myeloma xenograft model, and depletion of BCMA+ cells in cynomolgus monkeys.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the patient population disclosed in Seckinger et al. with the BCMAxCD3 bispecific antibody taught by Pillarisetti et al. based on the teachings of both Pillarisetti et al. and Seckinger et al. Pillarisetti et al. teach treatment with the BCMAxCD3 multispecific antibody “BCMB72” showed significant reduction of soluble BCMA concentration and inhibited the tumorigenesis of H929 human MM xenografts in all animals treated (see example 21 and 22). One of ordinary skill in the art would have been motivated to extend the methods of treatment taught by Pillarisetti et al. to include the relapsed/refractory multiple myeloma patient population of Seckinger et al. who have previously failed treatment with prior anti-myeloma therapeutic to improve therapeutic benefit and outcome. Seckinger et al. discloses an unmet medical need for myeloma patients who have become either refractory to all available compounds or can no longer be treated effectively due to the toxicity of previous treatments. Therefore, expanding the patient population taught by Pillarisetti et al. to include refractory myeloma patients can improve therapeutic benefit to high-risk patients and non-cross resistance with previous lines of treatment.

Response to Arguments
Applicant's argue in the response filed 10/18/2022 that because Pillarisetti and NCT02658929 do not both teach the treatment of the same patient population, nor do they both teach the use of therapeutic agents with the same mechanisms of action (antibody vs CAR), it would not have been obvious to one of ordinary skill in the art to combine their teachings, nor would one of ordinary skill in the art have a reasonable expectation of success. These arguments have been carefully considered. It is noted, applicants’ specific arguments cited on page 8, 2nd paragraph in the response filed 10/18/2022 citing applicant’s own data is not commensurate in scope with the instant claims, in particular broad claim 1 which is drawn to any BCMAxCD3 bispecific antibody and any relapsed or refractory patient previously treated with any prior anti-cancer therapeutic. Applicant is invited to amend the claims to be commensurate in scope with the unexpected or surprising results shown in the instant specification. It has been previously acknowledged that Pillarisetti does not teach the patient population of relapsed or refractory patients treated with a prior-anti-cancer therapeutic, however the teachings of newly cited reference, Seckinger et al., provides ample motivation to include such a population for therapy using a bispecific BCMAxCD3 antibody.
Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22, 45-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60-110 of copending Application No. 16/412,701 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of co-pending application 16/412,701 are both drawn to methods of treating multiple myeloma patients previously treated with anti-cancer therapeutic with the same bispecific BCMAxCD3 antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's state in the response filed 10/18/2022 “that the Office hold the rejection in abeyance until one or more claims are determined to be allowable. At that time, Applicant will evaluate the need for a terminal disclaimer.”

All other previous rejections/objections are hereby withdrawn in view of applicant’s arguments in the response filed 10/18/2022.

Conclusion
Claims 1-22 and 45-48 are rejected.
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643